Motion Denied and Order filed July 11, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00944-CR
                                ____________

                    IVIS ESCOBAR ROSALES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1498480


                                    ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due March 25, 2019. We have granted an additional 88 days—
until June 21, 2019—for Duncan to file appellant’s brief. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the extended deadline. On July 2, 2019, Duncan
filed a further request for extension of time to file appellant’s brief. Counsel did not
allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      We order Cheri Duncan to file a brief with the clerk of this court on or before
July 25, 2019. If counsel does not file appellant’s brief as ordered, the court may
issue an order abating the appeal and directing the trial court to conduct a hearing to
determine the reason for the failure to file the brief and the consideration of
sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel consists of Chief Justice Frost and Justices Christopher and Zimmerer.




                                           2